UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7485


JIMMY BOWMAN,

                    Plaintiff - Appellant,

             v.

J. T. MANN, individually and in official capacity, Detective, Prince George Police
Department; DET. BRYANT, individually and in official capacity, Detective,
Prince George Police Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:15-cv-00521-REP-RCY)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Jimmy Bowman, Appellant Pro Se. Jim H. Guynn, Jr., GUYNN & WADDELL P.C.,
Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Bowman appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint. Bowen’s claims are not cognizable under § 1983 because a judgment

in his favor would necessarily imply that his subsequent criminal conviction was invalid

and Bowen has not shown that his conviction has been reversed, expunged, declared

invalid, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477, 486-87

(2006). Because Bowman may refile his claims should his conviction ever be overturned

or called into question by the appropriate court, we modify the dismissal to be without

prejudice and affirm as modified. * We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                AFFIRMED AS MODIFIED




       *
         In the district court, Bowman included a state constitutional claim. The district
court declined to exercise supplemental jurisdiction over this claim and dismissed it
without prejudice. Bowen does not challenge this ruling in his informal brief. See 4th
Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”).


                                              2